DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the other layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the other layers are since the other layer have not been defined previously other than the metal layer and dielectric layer. Claims 19-20 are rejected because they depend on claim 15.
Claim 18 recites the limitation "the metal rods of the hyperbolic metamaterial layer are one-dimensionally or two-dimensionally periodically arranged in the radial direction" in line 2-3.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017219512A.
Claim 1
 	JP 2017219512A discloses a first light source emitting a first light (Fig. 1, Ref. 4); an ATR prism including a front surface and a back surface and allowing the first light made incident from one end to be transmitted therethrough and emitted from the other end (See Fig. 1, Ref. 10); a hyperbolic metamaterial layer (Fig. 1, Ref. 2) including a front surface and a back surface and arranged on the front surface of the ATR prism (Fig. 1, Ref. 10) such that the back surface of the hyperbolic metamaterial layer is in contact therewith (See Fig. 1); and a first light detector detecting (Fig. 1, Ref. 7) the first light emitted from the ATR prism (Fig. 1, Ref. 10), wherein the hyperbolic metamaterial layer (Fig. 1, Ref. 2) has a structure in which metal layers containing metal and dielectric layers are alternately laminated in a direction perpendicular to the front surface of the ATR prism (With the detection plate facing from the back surface to the front surface, a light-transmitting substrate, a metal layer or semiconductor layer formed of a metal material or a semiconductor material, and a dielectric layer formed of a light-, and wherein an amount of a biological material in a living body is measured from the detected first light (By capturing a target substance in an enhanced electric field using an antigen-antibody reaction or the like, the target substance can be detected and quantified in real time with high accuracy).  

    PNG
    media_image1.png
    153
    250
    media_image1.png
    Greyscale

Claim 2
 	JP 2017219512A discloses the front surface of the hyperbolic metamaterial layer (Fig. 1, Ref. 2) and is transmitted through the ATR prism (Fig. 1, Ref. 10), and wherein the hyperbolic metamaterial layer (Fig. 1, Ref. 2) is brought into contact with a living body to measure the amount of the biological material in the living body from the amount of the first light absorbed by the living body (Fig. 1, Ref. 3).  
Claim 12
 	JP 2017219512A discloses the number of layers, thickness, and materials of the hyperbolic metamaterial layer are determined such that surface plasmon resonance occurs when the first light is made incident on the hyperbolic metamaterial layer ( When the detection plate is configured so that the light-transmitting substrate and the metal layer that generates .  
Claim 13
JP 2017219512A discloses the number of layers, thickness, and materials of the hyperbolic metamaterial layer are determined such that an optical constant of the hyperbolic metamaterial layer changes due to a temperature change (It is inherent that the layers are going to change due to temperature change and therefore the multiple layers and thickness of JP 2017219512A read on the claimed invention.).  
Claim 15
 	JP 2017219512A discloses at least one layer of the metal layers and the dielectric layers of the hyperbolic metamaterial layer has a thickness different from thicknesses of the other layers, and wherein the thicknesses of the other layers are equal (As indicated in the 112 rejection above “other layers” were not defined and therefore unclear. Therefore the prior art reads on the claim limitation for having a thickness for the hyperbolic metamaterial layer).  
Claim 18
 	JP 2015078904A discloses the metal rods of the hyperbolic metamaterial layer are one-dimensionally or two-dimensionally periodically arranged in the radial direction, and wherein a 
Claim 20
 	JP 2015078904A discloses at least one of the metal rods has a thickness different from thicknesses of the other metal rods (See Fig. 11, Ref. 40(30), 22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 14, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017219512A.
Claim 4-5, 21
	JP 2017219512A discloses the claimed invention except for first light detector is perpendicular to the prism and metamaterial layer; the light is infrared; or the metal include graphene. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2017219512A with arrangement of the detector and use of infrared light since it was well known in the art that that having the detector perpendicular reduces the overall footprint of the device therefore making it more compact; that 
Claim 14, 19
	JP 2017219512A discloses the claimed invention except for a thickness of each of the metal layers and/or a thickness of each of the dielectric layers or metal rods of the hyperbolic metamaterial layer is smaller than 1/4 of the wavelength of the first light. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine JP 2017219512A with the hyperbolic metamaterial layer is smaller than 1/4 of the wavelength of the first light since it was well known in the art that using smaller increments of ¼ wavelength allows for more accurate detection of a bio sample, therefore improving the overall detection of the sensor device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015078904A.
Claim 16
 	JP 2015078904A a first light source emitting a first light (Fig. 17, Ref. 210); an ATR prism including a front surface and a back surface and allowing the first light made incident from one end to be transmitted therethrough and emitted from the other end (For example, there is ) (Fig. 17, Ref. 100); 5Docket No. 531300USPreliminary Amendmenta hyperbolic metamaterial laver including a front surface and a back surface and arranged on the front surface of the ATR prism such that the back surface of the hyperbolic metamaterial laver is in contact therewith (See Fig. 1); and a first light detector (Fig. 17, Ref. 200) detecting the first light emitted from the ATR prism (Fig. 17, Ref. 100), wherein the hyperbolic metamaterial layer (Fig. 11, Ref. 10) includes metal rods containing a metal and having a columnar shape with a central axis defined in a thickness direction of the hyperbolic metamaterial layer (Fig. 11, Ref. 22), and a dielectric filling a space spreading in a radial direction perpendicular to the central axi
s around the metal rods (Fig. 11, Ref. 20), and wherein an amount of a biological material in a living body is measured from the detected first light (The health care information includes at least one biological substance selected from the group consisting of bacteria, viruses, proteins, nucleic acids, and antigens / antibodies, or at least one compound selected from inorganic molecules and organic molecules. Information about presence or absence or quantity can be included.
  The electronic apparatus 300 includes an analyzer 200 that can easily cope with a change in plasmon resonance wavelength. Therefore, the electronic device 300 can easily detect a trace amount substance, and can provide highly accurate health care information.)
.  

    PNG
    media_image2.png
    317
    263
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    276
    515
    media_image3.png
    Greyscale

Claim 17
 	JP 2015078904A the metal rods of the hyperbolic metamaterial layer (Fig. 11, Ref. 22) are one-dimensionally or two-dimensionally periodically arranged in the radial direction (See Fig. 11), and wherein a thickness, an arrangement period, and a material of the metal rods are determined such that surface plasmon resonance occurs when the first light is made incident on the hyperbolic metamaterial layer (The affinity sensor makes white light incident on the sensor, measures the wavelength spectrum with a spectroscope, and detects the amount of shift of the surface plasmon resonance wavelength due to adsorption.)  

Allowable Subject Matter
Claims 3, 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	January 12, 2022